Citation Nr: 1739390	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to April 1, 2017.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from April 1, 2017 onward.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Navy on active duty from September 1956 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2015 decision, the Board remanded the claim for additional development.  In a December 2015 decision, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in October 2016 the Court signed an order granting a joint motion for remand (JMR).  In a February 2017 decision, the Board remanded the claim for further development consistent with the terms of the JMR.

In a July 2017 rating decision, the Appeals Management Center (AMC) granted an increased 10 percent rating for bilateral hearing loss effective April 1, 2017.  As this award is less than the maximum benefit allowed under VA law and regulations, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal has been advanced on the Board's docket based on the Veteran's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to bilateral hearing loss, has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

FINDINGS OF FACT

1.  Prior to April 1, 2017, per audiological evaluations, the Veteran's bilateral hearing loss has manifested in no worse than Level III hearing impairment in each ear.

2.  As of an April 1, 2017 audiological evaluation, the Veteran's bilateral hearing loss has manifested in Level III hearing impairment in the right ear and Level VI hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss prior to April 1, 2017 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.        §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss from April 1, 2017 onward have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from TABLE VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in TABLE VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in TABLE VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either TABLE VI, as described above, or TABLE VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The TABLE that produces the higher Roman numeral will be used.  Id.  These auditory acuity levels are entered into TABLE VII of the rating schedule to determine the percentage disability rating.  38 C.F.R.         § 4.85.

The Veteran seeks an increased evaluation for bilateral hearing loss, rated as noncompensable prior to April 1, 2017 and 10 percent thereafter.  The appeal period before the Board begins on August 19, 2010, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that an increased evaluation is not warranted.

The Veteran underwent a VA audiological examination in September 2011.  The Veteran reported that he has trouble understanding speech in group conversations, he cannot hear the television at a normal level, and he has trouble hearing others on the phone.  He reported that his hearing loss has affected his social life; he has fewer friends because it is difficult to communicate in group or noisy settings.  The Veteran also remarked that his tinnitus is bothersome and that it affects his ability to hear well.  On examination, puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
70
70
70
64
96
LEFT
45
65
80
80
68
96

As shown in the table, objective testing produced a puretone average of 64 decibels in the right ear and 68 decibels in the left ear.  Maryland CNC speech discrimination scores were recorded as 96 percent bilaterally.  Applying these results to TABLE VI yields a numeric designation of Level II hearing impairment in each ear.  Entering Level II hearing impairment for the right and left ears into TABLE VII yields a noncompensable or 0 percent rating.  38 C.F.R. § 4.85, DC 6100.

In September 2011, the Veteran submitted lay statements from himself, his spouse, and his step-son.  The statements related that the Veteran's hearing loss causes difficulty communicating with others, whether in-person or over the phone.  Unless he is directly facing a person speaking, he likely will not hear them.  He often asks for words to be repeated.  He has trouble hearing the TV, listening to the radio or music, and hearing the soundtrack to movies.  His step-son related an incident where, while driving, the Veteran could not hear another motorist honk their horn.  The lay statements also relate the psychological effects the Veteran's hearing loss has had on his wellbeing.  In general, it has caused him to isolate and avoid interaction with both family and friends.  The Board also notes that a December 2013 statement submitted in connection with the substantive appeal shows that because his quality of life has diminished so much, he has actually sought help because of depression and anxiety.

During a VA audiology evaluation in September 2011, a VA clinician noted there was no impact on occupational functioning because the Veteran is not currently working.  The Veteran reported trouble understanding speech in group conversations, hearing the television at a normal level and on the phone.  He also stated that his hearing loss had affected his social life because it was difficult for him to communicate in groups and noisy settings.

In September 2015, the Veteran underwent a VA audiological examination.  The functional effect of the bilateral hearing loss was not described in the examination report; the Veteran did report that his tinnitus can interfere with his hearing.  On examination, puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
40
70
70
75
64
84
LEFT
50
60
75
75
65
88

As shown in the table, objective testing produced a puretone average of 64 decibels in the right ear and 65 decibels in the left ear.  Maryland CNC speech discrimination scores were recorded as 84 percent in the right ear and 88 percent in the left ear.  Applying these results to TABLE VI yields a numeric designation of Level III hearing impairment in each ear.  Entering Level III hearing impairment for the right and left ears into TABLE VII yields a noncompensable or 0 percent rating.  38 C.F.R. § 4.85, DC 6100.

In April 2017, the Veteran underwent a VA audiological examination.  The Veteran reported that he has turned into a recluse.  He stays out of conversations because it becomes embarrassing.  He answers questions inappropriately.  He smiles and shakes his head and makes others believe he understands what they are saying.  He does not interact with his neighbors.  He looks out his window to see if his neighbors are there to avoid them.  Television is impossible.  He has to use captions but it is not working too well anymore.  He is unable to keep up with the stories on television.  He has to ask his wife to repeat herself.  He does not go out to dinner anymore, other than with his wife, because he cannot understand his friends or the wait staff and that becomes embarrassing.  At family gatherings, he tries to sit at the table and follow conversations but ends up sitting in a chair watching television.  He has trouble communicating with his wife.  They yell to each other from room to room and he has no idea what she says.  They get into arguments and do not communicate much anymore.  He has given up driving because he worries about not hearing emergency vehicles or alarms or traffic horns.  He is being treated for depression and anxiety because of this whole situation.  He reported that he has no interest in working at this time.  The Veteran also reported that when his tinnitus gets really loud it overpowers his ability to understand words.  On examination, puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
75
75
80
70
88
LEFT
55
70
80
75
70
90

As shown in the table, objective testing produced a puretone average of 70 decibels in each ear.  Maryland CNC speech discrimination scores were recorded as 88 percent in the right ear and 90 percent in the left ear.  The Board notes that for the left ear the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are each above 55 decibels or more; therefore, the left ear results may be applied to TABLE VI or TABLE VIA, whichever provides for a higher numeric designation of impairment.  38 C.F.R. § 4.86.  Applying the left ear results to TABLE VI yields a numeric designation of Level III hearing impairment.  Applying the left ear results to TABLE VIA yields a numeric designation of Level VI hearing impairment.  Accordingly, TABLE VIA provides a higher numeric designation; Level VI hearing impairment of the left ear will be used in this evaluation.  The right ear results do not meet the criteria of § 4.86 and the examiner did not indicate that the speech discrimination test was not appropriate, see § 4.85(c); therefore, application of TABLE VIA to those results is not warranted.  Applying the right ear results to TABLE VI yields a numeric designation of Level III hearing impairment.  Entering Level III hearing impairment for the right ear and Level VI hearing impairment for the left ear into TABLE VII yields a 10 percent rating.  38 C.F.R. § 4.85, DC 6100.

On the basis of the audiological evaluations of record, the Veteran's bilateral hearing loss has not approximated the criteria for a compensable rating prior to April 1, 2017, and it has not approximated the criteria for a rating in excess of 10 percent from April 1, 2017 onward.  The Board does not discount that the Veteran's hearing acuity has worsened over time; however, schedular disability ratings for hearing loss are based on the results of the audiological studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) ("Assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.").

The Board has considered whether referral for extraschedular consideration is warranted and finds that it is not.  38 C.F.R. § 3.321(b)(1).  Unlike the schedular criteria for rating hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for extraschedular consideration is warranted.  38 C.F.R. § 3.321(b)(1); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The evidence shows that the Veteran's hearing loss disability primarily results in difficulty communicating with others, hearing other motorists' vehicles while driving, hearing the TV, listening to the radio or music, and hearing the soundtrack to movies.  

In Informal Hearing Presentation submitted by the Veteran's representative in August 2017, it was asserted that,

Mr. Tierney's hearing disability has essentially turned him into a "recluse," who keeps out of conversations because he cannot understand what others are saying to him. He does not interact with his neighbors, watching television is "impossible," and has trouble communicating with his wife to the point where they yell at each other and get into arguments. The veteran has given up driving because "he worries about not hearing emergency vehicles or alarms, or traffic horns."

In short, the service-connected hearing loss primarily results in a reduction of hearing acuity that primarily manifests in difficulty hearing sounds and understanding speech.  In Doucette v. Shulkin, 28 Vet. App. 377 (2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Thus, the symptoms and functional effects outlined above are compensated under the rating schedule.

The Board further acknowledges the Veteran's assertion that his hearing loss causes additional symptoms of depression and anxiety.  These particular manifestations are not contemplated by the schedular criteria for hearing loss as they are psychiatric in nature.  Even assuming for the sake of argument that the rating criteria do not cover such symptoms, the Board finds that the second element of Thun is not met here.  

Some interference with employment is already contemplated by the disability ratings that are assigned for the Veteran's hearing loss disability.  However, this is not tantamount to concluding there has been "marked" interference with his employment - again, meaning above and beyond that contemplated by the current rating assigned for hearing loss.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired.).  

The Veteran has not asserted in any of his numerous statements in support of his appeal that his hearing loss disability has resulted in any impairment of his earning capacity, much less any marked interference, and the record does not reflect otherwise.  In fact, the Veteran has been retired for the duration of this appeal.  The Veteran rather has limited his assertions to the impact of his hearing loss on his social life.  There also is no evidence of any frequent periods of hospitalization or any other evidence that would render his disability picture as "exceptional or unusual."  Further, to the extent that these manifestations of depression and anxiety actually result from the Veteran's hearing problems, the Board has referred a claim for an acquired psychiatric disorder secondary to bilateral hearing loss to the AOJ for adjudication.  

Neither the Veteran nor his representative has raised any other extraschedular arguments, nor have any other arguments been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

A compensable rating for bilateral hearing loss prior to April 1, 2017 is denied.

A rating in excess of 10 percent for bilateral hearing loss from April 1, 2017 onward is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


